Colb, J.
A motion is made to strike this cause from the calendar, for the following reasons: 1st, because the return had not been made and was not on file in this court, when the cause was noticed for argument, and 2d, because the return made by the clerk below to the writ of error, consists of the original papers, pleading, etc., instead of copies thereof as required by rules of this court.
The cause was improperly noticed for argument before the return was made. It was so decided in Eaton v. Tallmadge, 23 Wis., 443.
Rule 2 of this court provides, that on writs of error, the return of the clerk below shall consist of the writ of error, and a certified copy of the judgment record, consisting of the pleadings, the bill of exceptions — if any — the verdict and judgment. The record must be returned, in order to enable the clerk to comply with this rule.
By the Court. — The motion to strike the cause from the calendar, is granted.